DETAILED ACTION
The present office action is responsive to the applicant’s filling  amendment on 11/21/2021. 
The application contains 1-16, 22 and 23 claims, the claims have been examined. 
All reference cited on the IDS filed 09/10/2021 have been considered by the examiner.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-16, 22 and 23 are allowed.
The following is a statement of reasons for the indication of
allowable subject matter:

Claims 1-16, 22 and 23 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “inputting the determined features and relationships from the text into a plurality of
different machine learning algorithms to generate outcomes for the text;
determining performance measurements resulting from the machine learning algorithms;
determining at least one machine learning algorithm of the machine learning algorithms having performance measurements that are highly correlated to the determined goal type; and
 determining an outcome from at least one of the outcomes of the determined at least one
machine learning algorithm.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in the claims.

As such none of the prior art teaches all the limitations as presented by the claim language.


Closest prior art:
Allen et al. (US 20190163875) teaches natural language processing algorithms, used, for example, to identify deep semantic relationships within the text. The scoring phase of cognitive system pipeline may also call various scoring algorithms to help determine a correct response or answer to a request. A scoring algorithm may generate one or more feature scores to indicate how confident it is in its response or answer.

Gupta et al. (US 20070203863) teaches detection circuit or algorithm to indicate the category determined for an input question. The detection circuit can implement a threshold that can be adjusted to realize an optimum tradeoff between probabilities of correct and false detection.

McNair et al. (US 20150193583) teaches using and selecting algorithm/rules associated to an outcome based on entered input data.  Determining possible outcomes correlated with model data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144